OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of Florida dated October 22, 2002, the respondent was disbarred in that state “with leave to reapply in five years nunc pro tunc August 17, 1997.”
On May 16, 2003, the respondent was served with a notice pursuant to 22 NYCRR 691.3 advising him of his right to file a verified statement raising any of the defenses to the imposition of reciprocal discipline found in that section and to request a hearing before the imposition of such discipline. On June 10, 2003, the respondent filed his verified statement requesting a hearing and contending that there was such an infirmity of proof establishing the misconduct as to give rise to the clear conviction that this Court could not, consistent with its duties, accept as final the finding of the Florida court and that the imposition of discipline by this Court would be unjust. By decision and order on motion of this Court dated October 28, 2003, the matter was referred to the Honorable Herbert A. Posner, as Special Referee, to hear and report.
The Special Referee found that respondent did not sustain his burden of proof with respect to the enumerated defenses.
Based on the evidence adduced at the hearing, including the order of disbarment of the Supreme Court of Florida and the respondent’s testimony and exhibits, we conclude that the Special Referee’s determination was proper.
Under the circumstances of this case, including the respondent’s two prior suspensions, the respondent is disbarred.
Prudenti, P.J., Ritter, Santucci, Altman and S. Miller, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Keith M. Krasnove, admitted as Keith Martin Krasnove, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*113Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Keith M. Krasnove, admitted as Keith Martin Krasnove, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that, if the respondent, Keith M. Krasnove, admitted as Keith Martin Krasnove, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).